Citation Nr: 0402821
Decision Date: 01/30/04	Archive Date: 03/31/04
DOCKET NO.  97-02 607                       DATE JAN 30 2004
On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for major depression with psychotic features before September 1, 1999.

2. Entitlement to an initial disability rating in excess of 30 percent for major depression with psychotic features beginning on September 1, 1999, and ending on January 8, 2003.

3. Entitlement to an initial disability rating in excess of 50 percent for major depression with psychotic features on and after January 9, 2003.

REPRESENTATION

Appellant represented by: Puerto Rico Public Advocate for Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and a private psychiatrist, JAJ

ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1980 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) from the Regional Office (RO) of the Department of Veterans Affairs (VA) located in San Juan, the Commonwealth of Puerto Rico.

The Board granted service connection for major depression with psychotic features via an August 1996 decision. That same month, the RO issued a rating decision in which the veteran was evaluated as 10 percent disabled due to his service-connected psychiatric condition. The veteran voiced disagreement with the disability rating and perfected his appeal. In December 1999, the RO increased the veteran's disability rating to 30 percent, effective September 1, 1999. In August 2000, the Board remanded the veteran's increased rating claim, originating from an initial grant of service connection, for further development. The RO completed the requested development and, in April 2003, increased the veteran's disability rating for major-depression with psychotic features to 50 percent disabling, effective January 9,2003. In May 2002 correspondence, the veteran asserts that his appeal had not been properly adjudicated as a March 2002 letter characterized his claim as an increased rating claim instead of a initial rating claim. While the latter, as reflected above, is a more appropriate characterization the veteran's claim, the veteran has not been prejudiced due to the wording of his claimed issue.

-2
REMAND

The veteran has indicated that he receives treatment for his service-connected psychiatric condition from VA. His most recent VA treatment records are not of record. Furthermore, the January 2003 VA mental disorders examination report was conducted without the examiner having the benefit of the veteran's claims folder. Moreover, the veteran's Social Security Administration records, inclusive of psychiatric evidence, were associated with his claims folder after the January 2003 VA examination. As such, a current VA examination is in order.

Finally, in a decision promulgated on September 22,2003, Paralyzed Veterans of America v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States Court of Appeals for the Federal Circuit invalidated the 30-day response period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The Court made a conclusion similar to the one reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F .3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. § 19.9). The court found that the 30-day period provided in § 3.159(b)(1) to respond to a VCCA duty to notify is misleading and detrimental to claimants whose claims are prematurely denied short of the statutory one-year period provided for response. Therefore, since this case is being remanded for additional development or to cure a procedural defect, the RO must take this opportunity to inform the appellant that notwithstanding the information previously provided, a full year is allowed to respond to a VCAA notice.

Accordingly, this case is REMANDED for the following actions:

1. The RO must review the claims file and ensure that all VCAA notice obligations have been satisfied in accordance with the recent decision in Paralyzed Veterans of America v. Secretary of Veterans Affairs, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), and any other applicable legal precedent for his

- 3 


increased rating claim. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2. The RO should obtain and associate with the veteran's claims folder his VA treatment records from August 20, 1999, to the present.

3. The RO should schedule the veteran for a VA mental disorders examination to determine the current nature and extent of the veteran's service-connected major depression with psychotic features. The examiner is requested to include a global assessment of functioning score that is reflective of only the veteran's service-connected psychiatric condition. The claims folder must be made available to the examiner for review.

4. The RO should then readjudicate the veteran's claim, utilizing the current schedular criteria for evaluating psychiatric claims and the criteria in effect prior to
November 1996, in light of the actions taken and all evidence received since the April 2003 Supplemental Statement of the Case (SSOC). If the claim remains denied, the RO should issue a SSOC to the veteran and his representative before the case is returned to the Board. The SSOC must contain notice of all relevant actions taken on the claim for benefits since April 2003, to include a summary of the evidence and discussion of all pertinent regulations. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

-4


This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

C.P. RUSSELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 5 



